office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date index no cc tege eb qp2 control no conex-151549-04 the honorable dennis a cardoza u s house of representative washington dc attention gary palmquist dear mr cardoza this letter responds to your inquiry of date on behalf of the ------------------ ------------------------- city the letter expresses your concerns over whether the city can transfer amounts from its eligible governmental sec_457 deferred_compensation plan to a governmental defined_benefit_plan for the purchase of permissive service credits without tax consequences your constituent’s letter indicates that the city is concerned about whether the transfer would affect the plan’s eligible status or cause its employees to be taxed on the transferred amounts in the year of the transfer we hope the following information will be of assistance to you starting in changes made by the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 egtrra permit in-service trustee-to-trustee transfers from eligible governmental sec_457 plans to governmental defined benefit plans to purchase permissive_service_credit under sec_457 of the internal_revenue_code code in general no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental p lan as defined in sec_414 if such transfers are for the purchase of permissive_service_credit as defined in sec_415 under such plan under sec_415 there are specific rules for determining whether the service_credit is in fact permissive_service_credit that meets the requirements of the code prior to egttra a participant in an eligible sec_457 plan was not permitted to make such a transfer on date the irs published final regulations td in the federal_register fr the regulations provide in part that the value of the amount transferred into the new plan must be equal to the amount transferred out of the prior plan in addition treasury and irs concluded that sec_415 of the code does not apply to a such a transfer in any case in which the actuarial value of the benefit increase that results from the transfer does not exceed the amount transferred sec_1 b of the regulations whether an amount purchased under the defined_benefit_plan exceeds the amount transferred from the eligible governmental b plan and causes sec_415 to apply to a governmental_plan is an issue that can realistically be answered only on a case by case basis with the facts and formulas available for an actuarial evaluation to the extent the benefits purchased under the defined_benefit_plan were greater than the amount transferred from the eligible sec_457 plan taxable consequences could result from the excess however it is unlikely that the eligible status of the b plan would be affected by such an excess your constituent’s letter seems to indicate that the -------------------------may already have applied for a ruling from the irs on this matter due to disclosure issues we do not have access to this information a request for a private_letter_ruling on the sec_415 issue would be considered by the tax exempt and government entities tege division of the commissioner’s office and inquiries should be forwarded to that office i hope this information is helpful if you have additional questions please contact me or -----------------------at -------------------- sincerely robert d patchell chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities macro form rev department of the treasury - internal_revenue_service
